Case: 2:18-cv-00272-MHW-CMV Doc #: 91 Filed: 04/07/21 Page: 1 of 4 PAGEID #: 3304




                          UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO

  STACIE RAY,                                   )
  et al.,                                       )
                                                )
         Plaintiffs,                            )       Case No. 2:18-cv-00272
  v.                                            )
                                                )
  STEPHANIE McCLOUD,                            )       Judge: Michael Watson
  et al.,                                       )
                                                        Magistrate Judge: Chelsey Vascura
                                                )
         Defendants.
                                                )


                                       JOINT STATUS REPORT

        On March 26, 2021, the Court temporarily stayed briefing on Plaintiffs’ Motion for Fees

and Costs (ECF No. 87) and ordered the parties to file a joint status report regarding their

negotiations over the fee motion and Defendants’ compliance with this Court’s December 16, 2020

injunction. (ECF No. 90).

       The parties exchanged position statements on April 2, 2021, and met for a conference on

April 5, 2021. The parties believe that negotiations remain productive at this time. The parties can

confidentially provide additional details regarding the conference to the Court if required. The

parties have agreed to continue working towards a resolution of the fee motion and Defendants’

compliance with the Court’s order and have another conference set for April 13, 2021 at 4:00 p.m.

The parties respectfully propose to file another status report on or before April 14, 2021.




                                                    1
Case: 2:18-cv-00272-MHW-CMV Doc #: 91 Filed: 04/07/21 Page: 2 of 4 PAGEID #: 3305




Dated April 7, 2021                         Respectfully Submitted,

/s/ Albert J. Lucas                         /s/ Elizabeth M. Bonham
Albert J. Lucas (0007676)                   Elizabeth Bonham (0093733)
Jason J. Blake (0087692)                    Freda Levenson (0045916)
CALFEE, HALTER & GRISWOLD LLP               Susan Becker (0010205)
1200 Huntington Center                      ACLU of Ohio
41 S. High Street                           4506 Chester Ave.
Columbus, OH 43215                          Cleveland, OH 44103
Telephone: (614) 621-1500                   Phone: (614) 586-1972
Fax: (614) 621-0100                         Facsimile: (614) 586-1974
alucas@calfee.com                           Email: ebonham@acluohio.org
jblake@calfee.com                           Email: flevenson@acluohio.org
                                            Email: sbecker@acluohio.org
Attorneys for Defendants
                                            David Carey (0088787)
                                            ACLU of Ohio Foundation
                                            1108 City Park Avenue
                                            Columbus, OH 43206
                                            Phone: 614-586-1972
                                            Fax: 614-586-1974
                                            dcarey@acluohio.org

                                            John Knight* (Illinois Bar No. 6201433)
                                            American Civil Liberties Union of Illinois
                                            180 N. Michigan Ave., Suite 2300
                                            Chicago, IL 60601
                                            Phone: (312) 201-9740
                                            Facsimile: (312) 288-5225
                                            Email: jknight@aclu-il.org

                                            Malita Picasso*
                                            American Civil Liberties Union Foundation
                                            125 Broad St.
                                            New York, NY 10004
                                            Phone: (212) 549-2569
                                            Facsimile: (212) 549-2650
                                            Email: mpicasso@aclu.org

                                            Kara Ingelhart* (Illinois Bar No. 6321949)
                                            Lambda Legal Defense and Education Fund,
                                            Inc.
                                            105 W. Adams St., 26th Fl.
                                            Chicago, IL 60603
                                            Phone: (312) 663-4413
                                            Facsimile: (312) 663-4307

                                        2
Case: 2:18-cv-00272-MHW-CMV Doc #: 91 Filed: 04/07/21 Page: 3 of 4 PAGEID #: 3306




                                            Email: kingelhart@lambdalegal.org

                                            Peter C. Renn* (California Bar No. 247633)
                                            Lambda Legal Defense and Education Fund,
                                            Inc.
                                            4221 Wilshire Blvd., Suite 280
                                            Los Angeles, CA 90010
                                            Phone: (213) 382-7600
                                            Facsimile: (213) 351-6050
                                            Email: prenn@lambdalegal.org

                                            Attorneys for Plaintiffs


                                            *Admitted Pro Hac Vice




                                        3
Case: 2:18-cv-00272-MHW-CMV Doc #: 91 Filed: 04/07/21 Page: 4 of 4 PAGEID #: 3307




                                 CERTIFICATE OF SERVICE

       I certify that on April 7. 2021, I filed the foregoing electronically. Notice of this filing

will be sent to all parties for whom counsel has entered an appearance by operation of the

Court’s electronic filing system. Parties may access this filing through the Court’s system.

                                               /s/ Elizabeth M. Bonham
                                               Elizabeth Bonham (0093733)
                                               Attorney for Plaintiffs




                                                  4
